DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment and argument filed on 09/22/2020.
Claims 1-20 are pending in the application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the newly amended features in combination with other recite limitations that are found in the art by reciting, wherein a sequence of the DMRS for PUCCH format 2 is generated based on a scrambling identity (ID) included in the third information of the control message, in addition to identifying the PUCCH resource based on the first information. These limitation in combination with others are not obvious in the prior art. Thus Applicant argument in addition to the recited combination of limitations render claim 1 allowable. Independent claims 6, 11 and 16 recite similar limitations; thus dependent claims 2-5, 7-10, 12-15 and 17-20 are allowable.

A closest prior art Pub. No.: (US 2019/0149365 A1) to Chatterjee discloses PUSCH of a mapping type A, PUSCH of a mapping type B, PUSCH mapping type (e.g., Type A or Type B)  associated with the location/position of the corresponding DMRS in the slot. DMRS PUSCH of a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/14/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414